DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Applicant has amended claim 2 and the claim objections are withdrawn.
Claim Rejections 35 USC 112(b): Applicant has amended claim 4, 8 and the claim rejections are withdrawn.
Rejections under 35 USC 102/103
Applicant’s Argument: Applicant argues that Examiner’s mapping the energy consumption of VNF(s) to the energy consumption caused by the service slice deployment is inconsistent. One or more VNFs cannot correspond to the claimed service slice. A service slice is described as a virtual network constructed on a hardware infrastructure. This is associate with a type of service to address a use case. The cited references recognizes distinction between VNFs and network server slices and teaches the energy consumption measurements for slices are more complex than VNFs.
Examiner’s Response: Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Examiner notes that the reference, 3GPP TR 32.972, defines a network slice comprising VNFs, but the claims recite a service slice. A service slice is not fully defined in claim 1 and thus can pertain to a virtual network function under broadest reasonable interpretation as this is considered a virtual network on infrastructure, i.e. one or more VNFs. Applicant must further define the service slice. Claims 13 with 12 together define the service slice properly and these claims are not rejected under 35 USC 102/103 based on the cited portions of the prior art. Examiner also notes that claims 2-4 are not rejected under prior art but still rejected under 35 USC 101.

Applicant’s Argument: Applicant argues that if Examiner is mapping a VNF to a service slice, the reference teaches measuring power of no VNF vs power of all VNFs thus would not pertain to a single service slice, see page 9. 
Examiner’s Response: Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 3GPP TR 32.972 indicates measuring consumption during an idle time and consumption during activation of VNFs but also teaches the scenario of only one VNF (see page 18, “energy consumption of the serv(s) on which the VNF(s) run” showing that only one VNF may be being measured. As argued above, Applicant must further define the service slice as in claims 13 and claim 12 to overcome these rejections.

Rejections under 35 USC 101
Applicant’s Argument: Applicant has amended claim 1 and claim 5 to illustrate how embodiments of the claimed invention can be used to achieve the improvements.
Examiner’s Response:  Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant’s amendments add structure to the claimed invention by specifying an infrastructure. Examiner asserts that the added infrastructure includes features that are still widely known, routine, and conventional. The inclusion of a “given infrastructure” operating in a first and second state still does not provide significantly more in order to show in the claim how the improvement in the technology is carried out. Applicant discloses that the energy consumption measurement for a service slice is complex, and points out that the cited references indicate this same difficulty in the field because service slices share virtual network functions. However, the claimed invention provides no detail or step in how this problem is addressed or how an improvement is facilitated. Isolating the power consumption caused by a single slice is disclosed as being difficult and a problem to be addressed, however Applicant’s claimed invention teaches having these specific power consumption values without claiming how they are determined (other than having the values in a database) or how this method of measuring the energy consumption overcomes or is distinct from a conventional method of measuring energy consumption differences. Thus the claimed invention comprises only a subtraction problem using obtained values, and then applies this mathematical step to a specific field of technology i.e. virtual networks running on physical infrastructure. Without any further step in how these energy values are determined and measured for multiple service slices running at once, there is nothing significantly more and the judicial exception is not integrated into a practical application other than the recitation of structural features merely linking the abstract idea to a technology environment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps to obtain two values of energy consumption related to a system, the values corresponding to a first state where a service slice is absent and a second state in which only the service slice being present is the difference, after which it uses these obtained values to compute a difference in the energy. The dependent claims recite means of classifying infrastructure in a database according to their energy consumptions and developing a model. The claimed steps are considered a mental process. Regarding claim 1, 5, the steps of obtaining energy measurements, computing differences in energy consumption, and classifying data in a database, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind. Claim 9-13 recite hardware and computer elements performing these steps. Nothing in the claims precludes the step from being performed in the mind. For example, the claim can be performed by a person obtaining these energy values from a database, classifying groups of energy consumption sources i.e. radio sites based on similar energy consumption or technical specifications, and calculating a difference in an energy value W_yes and W_no as claimed using simple mathematical techniques that can be performed in the mind. Thus the claim is simply classifying data and performing calculations. In this case, it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claimed invention does not reflect steps disclosed in the specification that facilitate an improvement in the technology and thus recites mere instruction to apply an exception. The claimed invention recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The idea recited in the claimed invention is obtaining energy values and determining a difference, then using information in a database to classify groups of infrastructures with corresponding energy values. There is no detailed recitation of how the solution presented by Applicant in the specification is achieved. This is similar to a case in which subject matter was found ineligible, see MPEP 2106.05(f), “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).” The above example is similar to the claimed invention as the claimed invention teaches accessing energy values and performing a calculation but does not describe how the claimed invention achieves the improvement presented in Applicant’s specification page 3. 
The claimed invention generally links the use of the judicial exception to a particular technology environment. As in MPEP 2106.05(h) “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ The claimed invention measures a difference of two obtained values and classifies data in a database pertaining to these measured values, and the claimed invention links this to determining energy consumption of a network slice for given infrastructure. This is similar to examples in which the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception, see, “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).” Similarly, the claimed invention performs a basic data collection and mathematical function of the collected data and it is applied to infrastructures implementing slices, but the claimed invention limits the use of this data collection and analysis to the infrastructures and the network slices as this is merely an incidental or token addition to the claim that does not alter or affect how the steps of calculating the energy differences in different active states of a system and generating a model are performed. Specifying infrastructure slices merely confines the use of the abstract idea to a particular technological environment (networks and network slices) and thus fails to add an inventive concept to the claims.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any element or combination of elements that are not widely known, routine, and conventional. The additional elements recite constructing a database which stores values of energy consumption measurements under various classes, and generating a model for linking clusters of data. Claim 9-13 recite network devices and hardware for performing the method. These do not amount to significantly more. The use of a database for holding measured information and generating models at network devices is widely used, routine, and convention, see e.g. US 20030097440 A1, ¶007-9, network devices are known to store data in databases, read this data, characterize the data to determine results. The use of a database for classifying data and generating a model to characterize information is not significantly more than the judicial exception. Further, the use of virtual functions for implementing network is widely used, routine, and convention, see e.g. 3GPP TR 32.972 V0.5.0 (2018-04), page 17-18, virtual elements can be used instead of physical functions to carry out the same tasks. For these reasons, the claims are found not to be eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 32.972 V0.5.0 (2018-04) (Hereinafter “3GPP TR 32.972”, filed by Applicant on IDS 12/22/2020).

Regarding claim 1, 3GPP TR 32.972 teaches: 
A method of evaluating the energy consumption of a first service slice deployed, or intended to be deployed, on a given infrastructure of a communications network, the given infrastructure shared between a plurality of service slices [page 18-19 teaches base stations implementing servers running one or more VNFs across multiple base stations running one or more VNFs considered service slice deployed or to be deployed on infrastructures i.e. base stations in a network, Figure 4.2.3.1.1 showing architecture for virtualized network, see page 19 “virtualized parts of base stations”], the method comprising: 
determining an energy consumption W_no measured on the given infrastructure when the given infrastructure is in a first state corresponding to the absence of the first service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are in “idle mode”]; determining an energy consumption Wyes measured on the given when the given infrastructure is in a second state corresponding to the presence of the first service slice, the second state differing from the first state only in the presence of the first service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are running the VNFs i.e. network slices, see second bullet under “Energy consumption” and may be for a single VNF as on page 19 showing one VNF may be active as opposed to the idle case and this being the only difference between first and second states]; and obtaining the energy consumption caused by the deployment of the first service slice on the given infrastructure by calculating the difference (W-yes - Wno) [page 19, energy consumption determined by taking energy consumption while running VNFs “minus” energy consumption in idle mode].

Regarding claim 5, 3GPP TR 32.972 teaches: 
A system for evaluating the energy consumption of a first service slice deployed, or intended to be deployed, on a given infrastructure of a communications network, the given infrastructure shared between a plurality of service slices [page 18-19 teaches base stations implementing servers running one or more VNFs across multiple base stations running one or more VNFs considered service slice deployed or to be deployed on infrastructures i.e. base stations in a network, Figure 4.2.3.1.1 showing architecture for virtualized network], the system comprising a processor, the system configured to:
determine an energy consumption W_no measured on the given infrastructure when the given infrastructure is in a first state corresponding to the absence of the first service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are in “idle mode”]; determine an energy consumption Wyes measured on the given when the given infrastructure is in a second state corresponding to the presence of the first service slice, the second state differing from the first state only in the presence of the first service slice [page 19, energy consumption measurement methods for virtualized parts include measuring consumption when server or servers are running the VNFs i.e. network slices, see second bullet under “Energy consumption” and may be for a single VNF as on page 19 showing one VNF may be active as opposed to the idle case]; and obtain the energy consumption caused by the deployment of the service slice by calculating the difference (W-yes - Wno) [page 19, energy consumption determined by taking energy consumption while running VNFs minus energy consumption in idle mode].

Regarding claim 9, 3GPP TR 32.972 teaches:
The system of claim 5, further comprising at least one entity for managing service slices that is hosted in an access network node, in a core network node, or in an operations, administration and maintenance (OAM) center of said communications network [page 18 section 5.1 teaches an additional entity being OAM for managing slices].

Regarding claim 12, 3GPP TR 32.972 teaches:
The method of claim 1, wherein the each of the plurality of service slices comprises an independent virtual network constructed on the given infrastructure [page 14 teaches VNF comprises virtual network function according to hardware and resource utilization considered virtual network on physical hardware].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 32.972 V0.5.0 (2018-04) (Hereinafter “3GPP TR 32.972”, filed by Applicant on IDS 12/22/2020) in view of Chakraborty et al. (“Chakraborty) (US 20150140955 A1).

Regarding claim 10, 3GPP TR 32.972 teaches performing the method of claim 1 but does not expressly teach non-transitory medium with instruction to perform the method however Chakraborty teaches A non-transitory, computer readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1 [¶0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 to specify the non-transitory media with instructions for performing the method as in Chakraborty who teaches a similar method of classifying infrastructures and determining power consumption information using the hardware to implement the method as this is an obvious combination of prior art techniques according to known conventions in order to address problems known in large-scale networks with power consumption expenditures ¶0003.

Regarding claim 11, 3GPP TR 32.972 teaches:
s performing the method of claim 1 but does not expressly teach a computer comprising a processor and a memory, however Chakraborty teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method of claim 1  [¶0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 32.972 to specify the computer for performing the method as in Chakraborty who teaches a similar method of classifying infrastructures and determining power consumption information using the hardware to implement the method as this is an obvious combination of prior art techniques according to known conventions in order to address problems known in large-scale networks with power consumption expenditures ¶0003.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2020088802 A1 - ¶0051
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-272-7884.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478